ZARELLA, J., with whom SULLIVAN, C. J.,
joins, concurring in part and dissenting in part. I concur with part II of the majority opinion insofar as the majority concludes therein that the defendant’s plea of guilty in connection with a certain crime, the underlying conduct of which gave rise to the revocation of his probation, renders moot his appeal from the trial court’s judgment revoking his probation. I disagree with the majority’s disregard of that conclusion in part I of its opinion, in which the majority nevertheless determines the issue raised on appeal.
As the majority correctly notes, the determination of whether a matter is justiciable entails a four part inquiry. For a matter to be justiciable, the following conditions must be met: (1) an actual case or controversy between the parties must exist; (2) the interests of the parties must be adverse; (3) the matter must be capable of resolution by the judicial branch of government; and (4) the court must be able to afford the complaining party practical relief. E.g., State v. Nardini, 187 Conn. 109, 111-12, 445 A.2d 304 (1982). If any one of these four prongs is not satisfied, the court lacks subject matter jurisdiction to determine the matter. See, e.g., id.
*219The first prong of the justiciability test implicates the doctrine of mootness. See, e.g., Board of Education v. State Board of Education, 243 Conn. 772, 777, 709 A.2d 510 (1998) (“[a] case becomes moot when due to intervening circumstances a controversy between the parties no longer exists” [internal quotation marks omitted]). The majority correctly concludes that the present appeal is moot. In my opinion, its inquiry should end there. The concept of mootness is not one to be applied and then whimsically disregarded because it implicates this court’s authority to act.1 This case or controversy requirement prohibits this court from rendering advisory opinions and is deeply rooted in our jurisprudence. See Reply of the Judges of the Supreme Court to the General Assembly (June 27, 1867), in 33 Conn. 586 (1867) (in refusing to render advisory opinion as to validity of proposed legislation upon request of legislature, judges of Supreme Court of Errors stated that “[o]ur action being extra-judicial, and really rather our individual than official action, it cannot be of any binding character whatever”).
Accordingly, I respectfully concur in part and dissent in part.

 The present appeal clearly does not fall within the exception to the case or controversy requirement for those matters that are capable of repetition but evading review. See, e.g., Conetta v. Stamford, 246 Conn. 281, 295-96, 715 A.2d 756 (1998); Waterbury Hospital v. Connecticut Health Care Associates, 186 Conn. 247, 253, 440 A.2d 310 (1982).